IN THE SUPREME COURT OF THE STATE OF NEVADA


                   COMMITTEE TO PRESERVE NEVADA                      No. 69796
                   JOBS, A NEVADA POLITICAL ACTION
                   COMMITTEE,
                                     Appellant,
                                vs.
                   COMMITTEE TO RAISE THE
                                                                           FILED
                   MINIMUM WAGE IN NEVADA, A                               MAR 2 2 2016
                   NEVADA POLITICAL ACTION                               TRACIE K UNDEMAN
                                                                      CLERK OF SI 'PREME COURT
                   COMMITTEE; AND BARBARA                             By   S.
                   CEGAVSKE, IN HER OFFICIAL                               DEPUTY CLERICI —

                   CAPACITY AS THE NEVADA
                   SECRETARY OF STATE,
                                     Respondents.

                                        ORDER DISMISSING APPEAL

                               Pursuant to the stipulation of the parties, and cause
                   appearing, this appeal is dismissed.
                               It is so ORDERED.




                                                            °1
                                                      CLERK OF THE SUPREME COURT
                                                      TRACE K. LINDEMAN

                                                      BY:    41-■


                   cc: Hon. James E. Wilson, District Judge
                        White Hart Law
                        The Griffin Company
                        Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas
                        Attorney General/Carson City
 SUPREME COURT
      OF
                        Carson City Clerk
    NEVADA


CLERK'S ORDER

  (0)-1947   ea,
                                                                                          084742